Citation Nr: 0931610	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative disc disease of the lumbosacral 
spine, to include postoperative residuals of laminectomy and 
fusion at L4-5 and L5-S1, rated 40 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy. 

4.  Entitlement to an initial compensable rating for an 
abdominal scar as a postoperative residual of lumbosacral 
surgery. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which confirmed and continued a 40 percent rating 
for a chronic lumbosacral strain with lumbosacral 
degenerative disc disease, to include postoperative residuals 
of laminectomy and fusion at L4-5 and L5-S1, but granted 
service connection for radiculopathy of each lower extremity, 
with each being assigned an initial 10 percent rating, and 
granted service connection for an abdominal scar as a 
postoperative residual of lumbosacral surgery which was 
assigned an initial noncompensable rating. 

Also, in June 2008 the RO granted the Veteran an extension in 
which to perfect his appeal from an August 2007 rating 
decision, by the VARO in St. Petersburg, Florida, which found 
that new and material evidence had not been submitted to 
reopen the Veteran's claim for a TDIU rating.  He was given 
until August 20, 2008, to perfect his appeal. The Veteran's 
VA Form 9 perfecting that appeal was received on August 18, 
2008, within allowable the time limit and, so, that appeal 
was perfected in a timely manner and is currently before the 
Board.  (Custody of his case was subsequently transferred to 
the VARO in Reno, Nevada.) 

After the Veteran testified at the September 2008 BVA 
videoconference hearing he provided, later that month, a copy 
of a VA Outpatient Medicine Profile Summary without waiver of 
initial consideration of this evidence by the RO.  Generally 
see 38 C.F.R. § 20.1304 (2008).  Here, it is not clear when 
the Veteran was notified that his appeal was certified to the 
Board.  However, as this additional evidence merely 
corroborates the already documented fact that he takes 
medication for the service-connected disorders at issue it is 
not pertinent and, so, the Board takes no action on this 
matter. 

Also in the September 2008 letter the Veteran stated that he 
had a hip disability due to taking injections of steroidal 
medication for his service-connected low back disability, and 
that he had been treated for a bleeding ulcer due to pain 
medication for his service-connected back disorder.  At the 
BVA videoconference hearing he stated that he had had a hip 
replacement with 3/4 inch shortening of the right leg, due to 
steroidal medication for his service-connected low back 
disability.  Transcript at Page 8.  Thus, it appears that he 
is claiming service connection for a hip disability, to 
include hip replacement, and for a bleeding ulcer, secondary 
to medication for the service-connected low back disability. 
Also, at the Decision Review Officer hearing, transcript at 
Page 3, and at the BVA videoconference hearing, transcript at 
Page 6, the Veteran testified that he took medication for 
depression.  It was implied that his depression stemmed from 
the severity of his service-connected disabilities.  However, 
these matters are not before the Board because they have not 
been prepared for appellate review.  Accordingly, these 
matters are referred to the RO for appropriate action, 
including that set for the in the REMAND portion of this 
decision below. 

The issues of entitlement to an initial compensable rating 
for an abdominal scar as a postoperative residual of 
lumbosacral surgery and to a TDIU rating are addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative disc 
disease of the lumbosacral spine, to include postoperative 
residuals of laminectomy and fusion at L5-S1, are manifested 
by painfully limited motion, particularly after repetitive 
motion, but there is no ankylosis of any spinal segment and 
no incapacitating episodes with a total duration of at least 
6 weeks in the last 12 months.

2.  Throughout the rating period on appeal, the neurologic 
manifestations of the Veteran's lumbosacral degenerative disc 
disease have cause no more than mild incomplete paralysis of 
the femoral and sciatic nerves of the right lower extremity.

3.  Throughout the rating period on appeal, the neurologic 
manifestations of the Veteran's lumbosacral degenerative disc 
disease have cause no more than mild incomplete paralysis of 
the femoral and sciatic nerves of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbosacral strain with degenerative disc disease of the 
lumbosacral spine, to include postoperative residuals of 
laminectomy and fusion at L5-S1, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5243 (2008). 

2.  An initial rating in excess of 10 percent for 
radiculopathy of the right lower extremity, due to 
degenerative disc disease of the lumbosacral spine, is not 
warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, 
Diagnostic Codes 8520 and 8526 (2008). 

3.  An initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity, due to 
degenerative disc disease of the lumbosacral spine, is not 
warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, 
Diagnostic Codes 8520 and 8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is required 
to be given in sufficient time to enable a claimant to submit 
relevant evidence.  The notice may be generic without 
identifying evidence specific to the individual claim, 
although it must be tailored to the nature of the claim.  It 
does not extend throughout the claim process.  Wilson v. 
Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Generally, the VCAA notice must be provided to a claimant 
before the initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if, 
in response to notice of a favorable decision on a claim for 
which VA has already given the § 5103(a) notice, VA receives 
an Notice of Disagreement that raises a new issue, § 7105(d) 
requires VA to take proper action and issue an Statement of 
the Case if the disagreement is not resolved, but § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, the RO initially 
granted service connection for radiculopathy of each lower 
extremity and for a postoperative lumbosacral scar.  The 
issues thereafter became entitlement to initial higher 
ratings. 

As to the claim for an increased rating for the disability of 
the lumbosacral area, the RO provided the Veteran with VCAA 
notice by letter, dated in April 2006. He was notified that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  Also, he was notified of the evidence 
needed to substantiate a claim for an increased rating.  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for a higher rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity and the effect thereof on employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  By 
letter dated in June 2008 the Veteran was notified of the 
requirements in Vazquez-Flores.

And all of this was before the readjudication of the claims 
in the August 2008 Supplemental Statement of the Case.  To 
the extent that there may have been any procedural error in 
the timing of the any of the required notices, an error in 
failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by 
readjudication by a Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 444 F.3d at 1333-34; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004).  

The subsequent statements and testimony of the Veteran 
reflect that he is aware that he had to demonstrate the 
severity of his disabilities in order to establish 
entitlement to higher ratings by submitting relevant and 
competent evidence pertaining thereto. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008) (evidence demonstrating a 
disability's worsening and the effect thereof on employment 
and daily life, except for the criteria needed for a higher 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in disability).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The VCAA duty to assist a Veteran in obtaining evidence is 
predicated on the requirement that the Veteran provide 
sufficient information to identify the relevant records.  
38 U.S.C.A. § 5103A.  He has not identified any private 
clinical records which would be relevant in this case.  
Clinical records from the Social Security Administration are 
on file. 

The Veteran's service treatment records and VA outpatient 
treatment records have been obtained.  He testified in 
support of his claims.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

Also, the Veteran has been provided with the official 
examinations needed to adjudicate his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As there is no indication 
that the Veteran was unaware of what was needed for claims 
substantiation nor any indication of the existence of 
additional evidence for claims substantiation, the Board 
concludes that there has been full VCAA compliance.  

Factual Background

In March 1989 the Veteran underwent anterior lumbar interbody 
fusion of L4-5 and L5-S1, using donor iliac crest bone.  An 
abdominal approach was used. 

A December 2004 lumbar MRI revealed fusion involving at least 
L4-5, and possibility L5-S1, with some residual disc at that 
level, and disc degeneration but normal height at L3-4 
without focal herniation, spinal stenosis or significant 
foraminal narrowing. 

A January 2005 lumbar myelogram revealed sacralization of L5, 
fusion at L4-5 and L5-S1, disc heights and overall alignment 
that appeared within normal limits, evidence of a right hip 
replacement, and a clip within the pelvis.  The impressions 
were postoperative changes at L4-5 and L5-S1 fusion without 
evidence of canal stenosis or residual or recurrent disc 
bulge or herniation.  There was a mild diffuse annular bulge 
at L2-3 and L3-4, with only mild foraminal encroachment at 
L2-3 but no significant canal stenosis or foraminal 
narrowing.  There was multilevel facet arthropathy most 
prominently at L4-5. 

On VA rating examination in May 2006 the Veteran reported 
having had continued low back pain which radiated into his 
lower extremities after service but it became worse after an 
on-the-job injury in 1983, for which he received Workman's 
compensation.  He never returned to work after the following 
surgery.  Since his surgery he had been maintained on pain 
medication.  He complained of painful and limited back 
motion.  He also complained of radicular pain into the right 
lateral thigh and mid-calf.  He used a cane when walking and 
occasionally wore a back brace.  He had full bowel and 
bladder control.  He reported having a moderate benefit from 
his pain medication.  His back condition was stable and 
without flare-ups.  He could walk two blocks when using a 
cane and did not walk without a cane. His most vigorous 
activity was shopping.  He had driven for 45 minutes to 
attend this examination.  He was steady on his feet and did 
not fall.  He had had a total right hip replacement in 1995. 

On physical examination it was noted that the Veteran walked 
with a slow wide based gait, leaning upon a cane.  He was 
unable to do any squatting activities.  He could walk on his 
heels and his toes without muscle weakness.  He climbed onto 
the examination table easily.  He complained of low back pain 
when performing a sit-up, which he could not complete due to 
back pain. 

The Veteran's spine was of normal contour.  His postoperative 
scar for his back surgery was well healed and nontender.  
Forward flexion was to 45 degrees, lateral bending was to 20 
degrees in each direction, extension was to 10 degrees with a 
complaint of low back pain during that entire range of 
motion.  Right and left rotation were to 30 degrees.  There 
was mild to moderate muscle spasm and tenderness all about 
the lumbar spine.  Straight leg raising was to 90 degrees.  
The right leg was one inch shorter than the left. 
Circumferential measurements of the thighs and calves were 
equal.  There was no muscle wasting or fasciculations of the 
lower extremities and there was normal sensation in the legs 
and buttocks.  The diagnosis was status post lumbar spine 
fusion at L4-5 and L5-S1 with painful limited spinal motion 
but no hard neurologic deficits.  An addendum noted that he 
had a positive "DeLuca."  Repetitive movement of the lumbar 
spine caused additional loss of range of motion of flexion of 
20 degrees, extension of 10 degrees, lateral bending of 10 
degrees in each direction, but no addition limitation of 
motion in rotation in either direction.  It was noted that 
his function was additionally limited by pain after 
repetitive use and that pain caused his major functional 
impact. 

On VA rating examination in July 2007 the Veteran reported 
that the intensity of his pain was self-rated as between 4 
and 5 on a scale of 10.  He took morphine tablets twice daily 
and also took Hydrocodone with Tylenol.  He also used a TENS 
unit on his back.  He did not have any flare-ups and avoided 
anything that would create any pain.  He had numbness in both 
great toes and reported experiencing weakness in the lower 
extremities.  He had no bladder or bowel complaints.  He used 
a cane for support but was able to walk unaided.  He was not 
using a back brace at the time of the examination.  He stated 
he could walk no more that about 50 feet due to pain in the 
lumbosacral area which occasionally went down to his great 
toes.  He was not unsteady and had no history of falls.  A 
functional assessment showed that he was able to walk and he 
could perform the activities of daily living, e.g., eating, 
grooming, bathing, toileting, and dressing, as well as do 
recreational activities.

On physical examination the Veteran had lordosis of the 
lumbosacral spine, with normal posture.  He had a limping 
gait.  Range of motion was attempted but as soon as he 
started forward flexion he stopped because he felt tension 
and pain in that area.  Thus, range of motion testing in 
flexion was not accomplished and the "Deluca" 
considerations were not applied.  There was no objective 
evidence of spasm but by the Veteran's report there were 
affected areas of pain and weakness. There was no evidence of 
any fixed deformity or ankylosis. 

On neurological evaluation sensation was essentially intact 
except for slightly diminished sensation to monofilament over 
both great toes.  As to motor status, there was no atrophy 
and muscle tone was good and strong.  Reflexes were present 
in his feet and there were no abnormal reflexes.  The 
examiner was unable to determine whether Laseque's sign was 
positive in the lower extremities.  There were no vertebral 
fractures.  Waddell's sign was negative.  As to 
intervertebral disc problems, he had nerve entrapment at L5-
S1, the sciatic nerve, bilaterally, and also nerve entrapment 
mainly in the subcutaneous branch of the femoral nerve, 
bilaterally, at the level of L4-5.  He had dyesthesias and 
paresthesias in these nerve distributions, bilaterally.  His 
motion and flexion were additionally limited because of pain 
in the lumbosacral area and both lower extremities.  The 
diagnosis was radiculopathy at the level of L4-5 involving 
the femoral nerves and L5-S1 involving the sciatic nerves, 
bilaterally.  It was also noted that his postoperative scar 
was not painful, adherent to underlying tissue, unstable, 
deep, or keloid.  The scar was slightly elevated and there 
was no area of induration or inflexibility of the skin.  
There was no limitation of motion due to the scar.

At the December 2007 RO hearing the Veteran testified that he 
had not worked since 1987 because of his back.  He could no 
longer go for long car rides.  Transcript at Page 2. He could 
no longer play with his grandchildren because of his back.  
He took daily medication for back pain, and had taken 
morphine, without relief of pain.  He had tried to go back to 
work but a physician had stopped him from working because the 
Veteran could not stand or sit too long.  He now used a pain 
patch and took Hydrocodone for back pain.  He had fallen 
three times since September because of leg weakness stemming 
from his back disorder.  Physicians had told him that no more 
surgery could be done on his back.  Transcript at Page3.   He 
had 3/4 inch leg shortening and walked with the aid of a cane.  
He had no social life, other than being with his wife.  All 
of his treatment was with VA.  His pain had progressively 
worsened.  Transcript at Page 4.  His VA primary care 
physician, at the North West Clinic had commented on the 
Veteran's inability to work.  Transcript at Page 5.  He was 
not having low back muscle spasm because his current 
medication prevented muscle spasm.  Transcript at Page 6.   

On VA rating examination in July 2008 the Veteran's claim 
file was not available for review but his "CPRS" records 
were reviewed.  It was noted that electromyography studies 
had raised a question of neuropathy in the lower extremities 
but there was no documentation of it. 

With respect to the Veteran's postoperative scar for his 
lumbosacral surgery, the examiner noted that there had been 
an anterior abdominal approach, leaving a postoperative scar 
on the left lower quadrant of the abdomen.  He had some pain 
beneath the scar when he wore a belt.  On examination there 
was no evidence of incisional hernia and the examiner 
speculated that the cause of the pain was uncertain but might 
be a small neuroma that occurred after the surgery. 

On physical examination there was some flattening of lumbar 
lordosis and there was mild discomfort on palpation of the 
right paraspinal muscles, as well as the right side of the 
sacroiliac joint and the right sacrosciatic notch.  There was 
otherwise no deformity of the spine.  Lumbar flexion was from 
zero to 30 degrees, at which time there was a significant 
increase in pain.  Extension was from zero to 20 degrees.  
Lateral flexion was from zero degrees to 20 degrees on the 
left and to 10 degrees on the right. Rotation was from zero 
degrees to 25 degrees in each direction.  Repetitive movement 
of the lumbar spine did not change the range of motion.  The 
function was additionally limited by pain, fatigue, and lack 
of endurance following repetitive use, and this was the major 
functional impact.  Straight leg raising was positive on the 
right and negative on the left. 

Sensory examination revealed some diminished sensation over 
the L2, L4, L5, and S1 dermatomes in the Veteran's right 
lower extremity, as compared to the left lower extremity.  
There was some question of weakness in the hip flexors, 
bilaterally.  This was difficult to determine because hip 
flexion caused pain and the apparent weakness might in part 
be due to pain rather than muscle weakness.  Thigh muscles 
were quite strong, bilaterally, with no discrepancy between 
the right and left lower extremities.  Dorsiflexors and 
plantar flexors of the ankles were quite strong, with no 
noticeable difference between right and left.  He was able to 
get up on his heels and toes.  Tandem walking was done poorly 
and it appeared that Romberg's was positive, which could 
indicate the likeliness of some proprioception loss in both 
lower extremities (which could cause Romberg's to be 
positive).  It was repeated that straight leg raising was 
positive on the right. 

After a review of the X-rays, MRI, and myelograms, it was 
concluded that the Veteran did not have any new structural 
damage within the lumbar spine but had had a failed surgical 
procedure.  There was evidence of residual radicular 
symptoms, possibly from damage to nerve roots at the lumbar 
level, particularly into the right lower extremity.  This was 
more likely from the lumbar area rather than a peripheral 
neuropathy. 

An X-ray taken on the day of the examination revealed 
interbody fusion at L4-5 and L5-S1 levels but there were 
stable degenerative changes present.  The diagnoses were 
chronic low back pain with radicular symptoms into both lower 
extremities, more severe on the right than the left.  There 
was a sensory deficit primarily in the right lower extremity 
as well as radiation of discomfort in that extremity and some 
on the left.  It was commented that the characteristic of 
dull aching in the low back when sitting became more severe 
with other activities.  The intensity when sitting in a 
comfortable chair was 7 on a scale of 10, with flare-ups to 
10 occurring several times daily and lasting up to 2 hours.  
The cause of the flare-ups was walking, prolonged standing 
and prolonged sitting erect.  The impact of the back problem 
was major, as it had caused him to become unemployed.  
Associated symptoms were numbness in the toes, greater in the 
right foot than the left, with all toes being involved.  
There was also radicular pain into the right and left lower 
extremities, more marked on the right with shooting pains of 
relative severity.  There was no bowel or bladder complaint 
and no erectile dysfunction.  He walked with a cane and the 
examiner believed that the Veteran had a walker to use 
periodically, if necessary.  His ambulatory distance was no 
more than 30 to 40 yards, at which time he had significant 
increase in pain and had to rest.  It was reported that he 
was unsteady and fell perhaps once every two months.  It was 
commented that the Veteran was unemployed because he could 
not work due to his back problem.  He had to have some help 
with activities of daily living, primarily with footwear, 
stocking and shoes on the right foot.  He was able to do some 
very little light housekeeping, and his wife had to do the 
rest.  He could do only limited shopping and only a small 
amount of cooking.  He could drive for only about 20 minutes 
and do a small amount of laundry.  It was stated that he had 
back disability with nerve damage causing chronic pain and 
symptoms in both lower extremities which had been determined 
to be permanent and irreversible. 

The examiner stated that the aseptic necrosis problems in the 
hips were undoubtedly related to steroid injections, which in 
turn were related to the chronic back problem.  "Therefore, 
with this reasoning, all of the problems that the [V]eteran 
has with his back and his hip areas are related to the 
initial back injury in the 1966 era [and that] the need for 
the hip replacement on the right side and the findings of 
asceptic necrosis in the left hip really emanate from the 
treatments that were given for his service-connected lumbar 
spine problems." 

At the September 2008 BVA videoconference hearing the Veteran 
testified that he had to use a cane to get out of bed in the 
morning and even then it took about 10 minutes for numbness 
in his legs to resolve.  He took pain medication throughout 
the day and at night and also used a pain patch, a 
"fentanyl" patch, which was changed every other day.  
Transcript at Page 5.  He used a cane as an ambulatory aid 
every day and used a back brace about four days each week.  
The brace alleviated some of his pain temporarily.  
Transcript at Page 6.  He pretty much stayed at home all of 
the time due to being impaired as a result of his pain.  His 
wife had to help him put on his socks and shoes because he 
was unable to bend over.  Even at his recent VA rating 
examination the examiner had had to help the Veteran put on 
his socks and shoes.  He had been taken by an ambulance to a 
hospital due to his back disability.  Transcript at Page 7.  
After that, he had had to use a walker for almost three 
months and even now he occasionally used a walker.  VA gave 
him injections for relief of pain as well as Oxycodone.  He 
had had a right hip replacement with 3/4 shortening of the 
right leg which put more pressure above the site of his 
lumbosacral fusion such that he had trouble at L3-4.  
Transcript at Page 8.  

As to the radiculopathy of the Veteran's lower extremities he 
testified that he was having more numbness and cramps down 
his legs, especially in the right leg.  His right leg would 
give out and he had fallen four times since September due to 
this. He also had pain throughout the night.  The pain was 
greater in his right leg than in the left leg.  As to his 
postoperative lumbosacral scar, he could not wear a belt but 
had to wear clothing with a pull string, because a belt put 
pressure on the scar which caused pain.  Transcript at Page 
9.  The area of the scar was sensitive.  Transcript at Page 
9-10.  He was seen by VA every 2 to 3 months.  He had not 
required treatment after his falls (due to his right leg).  
Transcript at Page 11.   

Principles Governing Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

Evaluation of Lumbar Spine Disability

The Veteran's lumbar spine disability has been evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 as a lumboscracral strain under the General Rating 
Formula for Diseases and Injuries of the Spine, and under 
Diagnostic Code 5243 for intervertebral disc syndrome, which 
is evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in a higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine uses objective criteria and other pertinent 
considerations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign a 
particular evaluation.  It provides for ratings based on 
limitation of motion of a particular spinal segment in either 
forward flexion or the limitation of the combined range of 
motion of that spinal segment; either favorable or 
unfavorable ankylosis; or, with respect to the entire spine, 
if there is loss of more than 50 percent vertebral body 
height due to vertebral fracture or muscle spasm and 
guarding.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  (See Note 5 for descriptions of favorable and 
unfavorable ankylosis).  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

There are several notes set out after the diagnostic criteria 
in the General Rating Formula for Diseases and Injuries of 
the Spine, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion as well as left and 
right lateral rotation are 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Degenerative disc disease can cause intervertebral disc 
syndrome (IVDS).  For rating IVDS the pertinent 
considerations - either preoperatively or postoperatively, 
are (1) whether a veteran has had incapacitating episodes 
during the immediately preceding 12 months and, if so, the 
total duration of them, or (2) whether he should receive a 
higher rating based on a combination of the neurologic and 
orthopedic manifestations of his disability under 38 C.F.R. 
§ 4.25.  Whichever method results in the higher evaluation is 
the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

An incapacitating IVDS episode is a period of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  See Note 1 to the revised 
Diagnostic Code 5293.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Analysis

Consideration has been given to the Veteran's multiple 
complaints and symptoms and the resultant impact upon his 
ability to work and engage in the activities of daily living.  
However, there is no ankylosis of any segment of the 
Veteran's spine, much less the entire spine which would 
warrant a 50 percent rating under the General Rating Formula 
for Diseases and Injuries of the Spine and there is no 
evidence of incapacitating episodes which meet the criteria 
for a 60 percent rating under the IVDS rating formula. 

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 40 percent under 
the current General Rating Formula and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

Evaluation of Radiculopathy

The radiculopathy of each lower extremity is currently rated 
10 percent under 38 C.F.R. § 4.130, Diagnostic Code 8520 for 
incomplete paralysis of the sciatic nerve of each lower 
extremity.  However, the evidence also shows that there is 
impairment of the femoral nerve of each lower extremity, 
which is rated under 38 C.F.R. § 4.130, Diagnostic Code 8526. 

In rating peripheral neuropathy, the site and character of 
the injury and the relative impairment in motor function, 
trophic changes, or sensory disturbances are to be 
considered.  38 C.F.R. § 4.120.  When peripheral neuropathy 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  When 
characterized usually by a dull and intermittent pain in the 
typical nerve distribution, a maximum rating of moderate 
incomplete paralysis is warranted.  38 C.F.R. § 4.124.  

The maximum rating for peripheral neuropathy not 
characterized by organic changes with sciatic nerve 
involvement is moderately-severe incomplete paralysis.  
38 C.F.R. § 4.123.  

The current 10 percent rating under Diagnostic Code 8520 
encompasses sensory changes and pain due to mild incomplete 
sciatic nerve paralysis.  The criterion for the next higher 
rating of 20 percent is moderate incomplete sciatic nerve 
paralysis. Also, mild incomplete paralysis (Diagnostic Code 
8526) or neuritis (Diagnostic Code 8626) of the anterior 
crural (femoral) nerve warrants a 10 percent rating and the 
criterion for the next higher rating of 20 percent is 
moderate incomplete paralysis or neuritis. 

Right Lower Extremity

It is clear that the Veteran has primarily numbness and pain 
in the right lower extremity and that these symptoms are 
greater in his right lower extremity than in the left lower 
extremity.  Nevertheless, the evidence does not show that 
there is any motor impairment due to this radiculopathy.  In 
this regard, the Board has considered the Veteran's 
complaints of falling due to weakness of the right lower 
extremity but this complaint is simply not corroborated by 
clinical findings on the VA rating examinations.  In this 
regard, while the Veteran uses a cane as an ambulatory aid, 
he has not required any braces for his right knee or right 
ankle due to his alleged weakness. 

Accordingly, the overall disability picture pertaining to the 
radiculopathy of the Veteran's right lower extremity does not 
more closely approximate the criteria for moderate impairment 
of either the right sciatic nerve or the right femoral nerve, 
or both combined. 

Left Lower Extremity

As in the right lower extremity, the Veteran's primarily 
primary symptoms in his left lower extremity are numbness and 
pain but of lesser severity than in the right lower 
extremity.  Again, the evidence does not show that there is 
any motor impairment due to this radiculopathy and while the 
Veteran has complained of falling due to weakness, this 
complaint is simply not corroborated by clinical findings on 
the VA rating examinations.  Also, while he uses a cane as an 
ambulatory aid, he has not required any braces for his left 
knee or left ankle due to his alleged weakness. 

Accordingly, the overall disability picture pertaining to the 
radiculopathy of the Veteran's left lower extremity does not 
more closely approximate the criteria for moderate impairment 
of either the left sciatic nerve or the left femoral nerve, 
or both combined. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria. 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then a veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the benefit-
of-the-doubt doctrine").  Since, for these reasons, the 
preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating in excess of 40 percent for a chronic lumbosacral 
strain with degenerative disc disease of the lumbosacral 
spine, to include postoperative residuals of laminectomy and 
fusion at L4-5 and L5-S1, is denied.  

An initial rating in excess of 10 percent for right lower 
extremity radiculopathy is denied. 

An initial rating in excess of 10 percent for left lower 
extremity radiculopathy is denied. 


REMAND

At the time of the July 2008 VA examination found that the 
Veteran had some pain beneath the postoperative scar for his 
lumbosacral surgery, located on the left lower quadrant of 
the abdomen, of uncertain cause, but which might be due to a 
neuroma that formed after the surgery.  From this, and with 
the required liberal interpretation of all evidence on file, 
the question of entitlement to a separate compensable rating 
for the postoperative scar should be addressed following an 
additional VA examination to determine whether the 
symptomatology shown at the time July 2008 VA examination is 
associated with the service connected disability, or whether 
it is associated with other, nonservice connected pathology.  

In addition, the August 2007 rating decision found that new 
and material evidence, for the purpose of reopening the TDIU 
claim had not been submitted since a prior December 2002 
decision denying a TDIU rating.  However, where a claimant's 
claim may be predicated upon the incurrence or increase in 
severity of a disability or disabilities occurring after the 
prior final denial, the new claim is not the same claim as 
the previously denied claim.  Thus, in adjudicating 
entitlement to a TDIU rating, the provisions of finality and 
reopening do not apply.  Suttman v. Brown, 5 Vet. App. 127, 
135-37 (1993). 

Lastly, because any possible grant of a compensable rating 
for the postoperative scar for treatment of the service-
connected low back disorder or any grant of service 
connection for disability of the hips, to include hip 
replacement; bleeding ulcer; and depression could impact on 
the claim for a TDIU rating, these matters should be 
adjudicated prior to readjudication of the claim for a TDIU 
rating. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Determine whether the Veteran's VA 
primary care physician has commented (as 
the Veteran testified at the December 
2007 DRO hearing) with respect to the 
Veteran's inability to work.  If so, 
obtain all written documentation of such 
comment(s) and associate it (them) with 
the record on appeal. 

2.  Adjudicate the claims for (1) a hip 
disability, including hip replacement 
with shortening of the right leg, claimed 
as due to taking injections of steroidal 
medication for his service-connected low 
back disability; (2) a bleeding ulcer 
claimed as due to pain medication for 
service-connected disabilities; and (3) 
for depression, claimed as due to the 
severity of his service-connected 
disabilities.  The Veteran and his 
representative should be notified of the 
decision and of his appellate rights.

3.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected 
abdominal scar, which is a residual of 
the Veteran's past lumbosacral surgery.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to offer an opinion should be 
rendered as to whether any pain that the 
Veteran has in the left lower quadrant of 
the abdomen is due to the service-
connected scar or past surgery for his 
service-connected lumbosacral disability.  
Specifically, an opinion should be 
rendered as to whether the Veteran has a 
neuroma due to the past surgery which 
underlies the surgical scar.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  Readjudicate the claim for a TDIU 
rating on a de novo basis, without regard 
to any prior, final decision on this 
matter. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


